MEMORANDUM **
This is an appeal from the district court’s order granting defendants’ motion to dismiss plaintiffs complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).
The court has received and reviewed appellant’s response to the court’s February 15, 2008 order to show cause and appellees’ response thereto. A review of the record and these responses indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per cu-riam) (stating standard).
Accordingly, we affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.